DETAILED ACTION

1.	This office action is in response to amendment filed on May 07, 2021. Claims 1, 11, and 16 have been amended. Claims 5-7, 9, 13-15, and 18-20 have been canceled. Claims 1-4, 8, 10-12, and 16-17 have been presented. Claims 1-4, 8, 10-12, and 16-17 are pending.
Claims 1-4, 8, 10-12, and 16-17 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 05/07/2021 is persuasive thus, the application is in condition to be allowed. 

Allowable Subject Matter
4. 	Independent claims 1, 11, and 16 are allowed over prior art of record. Dependent claims 2-4, 8, 10, 12, and 17 depend on the above-mentioned independent claims 1, 11, and 16 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 16 are allowed in view of the prior art. 

Ollikainen et al. (US 2017/0221081), discloses a request for processed user data from a requesting party is received at an electronic marketplace where the request for the processed user data is published from the electronic marketplace to a plurality of responding agents, wherein each of the plurality of responding agents is in electronic communication with one or more users. 
They fail to teach alone, or in combination, at the time of the invention, the claimed features and limitations. 
None of the prior art of record teaches or made obvious the feature: " generate derived data from the data and propagate the taint information with the derived data; referencing the taint information to perform a security evaluation; where the security evaluation reveals the source to be a trusted source, flow the data to a sensitive sink; and
where the security evaluation reveals the source to be an untrusted source, consider the taint information to generate an anonymized data set including at least part of the data, according to an anonymization metric; store the anonymous data set in the in-memory database; and communicate the anonymized data set as output, wherein the anonymized data set includes at least a portion of the derived data" in view of other limitations as recited in claim 
Dependent claims 2-4, 8, 10, 12, and 17 depend upon the above-mentioned allowed independent claims 1, 11, and 16 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

6.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LaFever et al. US 20180307859 A1- discloses storing and/or erasing data with increased privacy, anonymity and security, thereby facilitating availability of more qualified and accurate information. And, when data is authorized to be shared with third parties, embodiments of the present invention may facilitate sharing information in a dynamically controlled manner that enables delivery of temporally-, geographically-, and/or purpose-limited information to the receiving party.
Shelake et al. IEEE  2017 International Conference on Electrical, Electronics, “A Survey of Privacy Preserving Data Integration” disclosing preserving data integration (PPDI) involves the use of schema information or ontology alignments and also personally identifying information (PII) of individuals.
 Mendes el al. 2017 IEEE Digital Object Identifier 10.1109/ACCESS.2017.2706947, “Privacy-Preserving Data Mining: Methods, Metrics, and Applications”, discloses
Privacy-Preserving Data Mining (PPDM). PPDM methodologies are designed to guarantee a certain level of privacy, while maximizing the utility of the data, such that data mining can still be performed on the transformed data efficiently.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.